                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                               *

       vs.                                             *
                                                            Case No.: CCB-19-0351

CHERYL GLENN                                           *

       Defendant                                       *

************************************************

                              ENTRY OF APPEARANCE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       Pursuant to Standing Order 2019-04, please enter my appearance as counsel in

this case to pursue compassionate release for Ms. Glenn.


       I certify that I am admitted to practice in this court.



December 14, 2020                                     /s/
                                               Nicholas G. Madiou
                                               Bar Number 30176
                                               6305 Ivy Lane, Suite 700
                                               Greenbelt, Maryland 20770
                                               301-474-0044 (telephone number)
                                               301-474-5730 (facsimile number)
                                               nickmadiou@gmail.com
